174 S.E.2d 74 (1970)
Carolyn B. BRAKE
v.
Levy HARPER.
No. 707SC123.
Court of Appeals of North Carolina.
May 27, 1970.
Certiorari Denied June 12, 1970.
*75 Don Evans, Rocky Mount, for plaintiff appellant.
Battle, Winslow, Scott & Wiley, by Robert Spencer, Rocky Mount, for defendant appellee.
VAUGHN, Judge.
The sole question presented by this appeal is whether the court erred in refusing to submit to the jury the issue of punitive damages. Plaintiff candidly states that there is no North Carolina case holding that punitive damages should be allowed when the defendant is operating an automobile while under the influence of alcohol and negligently causes injury to another. In an excellent brief he favors us with decisions from a number of other states which reflect a sharp conflict as to what acts by a defendant may be used to enlarge an award of damages beyond that which will compensate the plaintiff for the injuries suffered. "Punitive damages are never awarded as compensation, but are awarded above and beyond actual damages in proper instances as punishment inflicted for intentionally wrongful conduct." 3 Strong, N.C.Index 2d, Damages, § 11, pp. 179, 180. In Hinson v. Dawson, 244 N.C. 23, 92 S.E.2d 393, Justice Bobbitt (now C. J.) discusses the matter of punitive damages as follows:
"No North Carolina statute defines the bases for the recovery of punitive damages. The soundness of the doctrine has been challenged and defended. McCormick on Damages, sec. 77. It is challenged because it enables the injured party to recover more than full compensatory damages. Hence, such damages are sometimes called vindictive damages. It is defended as a needed deterrent to wrongdoing in addition to that provided by criminal punishment. Hence, such damages are sometimes called exemplary damages or smart money. Stacy, C. J., in *76 Worthy v. Knight [210 N.C. 498, 187 S.E. 771], supra, characterized the doctrine as an anomaly; but the many decisions cited in his opinion as well as later decisions give it an established place in our law. Even so, we are not disposed to expand the doctrine beyond the limits established by authoritative decisions of this Court." (Emphasis ours)
The expressed reluctance to expand the doctrine does not, upon a proper showing of wanton conduct, preclude the recovery of punitive damages in an automobile collision case. See Pearce v. Barham, 271 N.C. 285, 156 S.E.2d 290; Plummer v. Henry, 7 N.C.App. 84, 171 S.E.2d 330. Wantonness, however, connotes intentional wrongdoing. Hinson v. Dawson, supra; Hughes v. Lundstrum, 5 N.C.App. 345, 168 S.E.2d 686. Rules which attempt to define the variations or degrees of negligence are more easily recited than applied. We hold, however, that under the facts of this case the court properly declined to submit the issues as to punitive damages.
No error.
CAMPBELL and PARKER, JJ., concur.